On Petition for Rehearing.

Opinion by
Mr. Justice Denison.
Upon petition for rehearing plaintiffs in error say that the principal point which they urge is not that the Huerfano District Court had no jurisdiction to render the Read *26and Killian decrees, but that it had no jurisdiition over this case because this is a suit to sot aside the Pueblo decree rendered by the Pueblo District Court.
On this point we now restate, what we said in our former opinion, that the court below had jurisdiction of the present case, notwithstanding the Pueblo decree is therein sought to be set aside and although the finding is that the same is void, because the real purpose of this case is to determine the relative rights of the parties, and that can be done without determining the validity of the Pueblo decree; also because any court has power to disregard any decree of any other court which on its face is void for want of jurisdiction, and such power involves the power to determine whether it is thus void. The ultimate power to determine whether such decree is thus void is, of course, in the court of last resort.
In the present case, if the determination of such question were necessary to the determination of the case, we should determine it.
We adhere to the conclusion expressed in our original opinion, that the question of the validity of the Pueblo decree is not necessary to the question of the affirmance or reversal of this case. The parties now before us were all in the Killian case and are bound by the Killian decree, which is shown by the complaint and the evidence to be later than that of Pueblo. The decision in this present case was that the water be distributed according to the Killian and Head decrees, which were practically one, and this decision was right whether the Pueblo court originally had jurisdiction or not.
Counsel are in error in supposing we held the Pueblo decree void. We held that the defendants were bound by the Killian decree whether the Pueblo decree was void or valid, and that therefore the decree in the present case was right.
Counsel are again in error in supposing that in affirming the judgment we necessarily adopt the finding of the court *27below that the Pueblo decree was void. We affirm a judgment if, for some sound reason appearing in the record, it is shown to be right, no matter how unfounded or insufficient may have been the reasons upon which the lower court proceeded.
The objection that the complaint is ambiguous, unintelligible and uncertain was waived by answer.
It is earnestly urged that the Pueblo decree and the continued taking of water thereunder by the defendants stand admitted in the pleadings; that since a demurrer to the defense alleging the Pueblo decree and continued distribution thereunder was sustained, that decree and the distribution and continued taking of water thereunder stand admitted. But the plaintiffs in their replication set up the Killian decree and alleged that the defendants appeared, obtained adjudication in that case and have ever since accepted its benefits and used water in accordance with it. This, under the code, was taken as denied. There was, then, an issue on that point, which was found for the plaintiffs.
The defendants were not, then, as they seem to claim, prevented from proving distribution under the Pueblo decree-. Upon the issue whether they had accepted benefits under the Killian decree, they might show, if they were able to do so, that they had always taken under the Pueblo decree, as evidence tending to show they had not taken under the other; and as to their being parties to the Killian case and making proof and obtaining adjudication therein there is no dispute.
The error, then, if it was an error, in sustaining the demurrer to the plea of the Pueblo decree, can not avail plaintiffs in error, because, for the purpose of this decision, we assume the truth of every fact stated in that plea, except such as were elsewhere in issue and determined against the plaintiffs in error.
It is urged that the water officials could not be estopped. If so, it does not follow that the users of water can not, *28and if they can, then the officials can be enjoined from delivering water to them.
Decided April 7, A. D. 1919.
Rehearing denied October 6, A. D. 1919.
It is claimed that the answer of the water officials, not having been denied, stands admitted and controls the case. We can find nothing in this answer as shown in abstract or record that militates against our conclusions.
It follows from what has been said that the demurrer to the complaint was properly overruled.
It is proper to demur to part of an answer stating and (as in this case) purporting to state a separate defense. The objection, therefore, to plaintiffs demurrers on the ground that they were to separate parts of the answer is not well taken. Where defenses are commingled and do not purport to be separate, the better practice is to require them to be separated, to prevent confusion.
We were wrong in our former opinion where we said that the Killian decree and acceptance of its benefits had not been pleaded as an estoppel. They are expressly so pleaded in the replication.